Citation Nr: 0519819	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  02-20 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from April 1958 to March 1961 
and from August 1961 to August 1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO rating decision which 
denied service connection for bilateral hearing loss and for 
tinnitus.  A November 2003 RO decision granted service 
connection and a 10 percent rating for tinnitus.  Therefore, 
such issue is no longer on appeal.  In April 2005, the 
veteran testified at a Travel Board hearing at the RO.  

The Board notes that in December 2004, the veteran submitted 
claims for service connection for varicose veins, a 
respiratory disorder, and for high blood pressure.  Such 
issues are not before the Board at this time and are referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  The veteran's current bilateral hearing loss was not 
incurred in or aggravated during the veteran's service; is 
not shown to be proximately due to or the result of any 
disease or injury incurred in or aggravated during the 
veteran's service; and did not manifest to a compensable 
degree during the applicable presumptive period.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.385 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.  
Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).  

As noted above, the veteran served on active duty from April 
1958 to March 1961 and from August 1961 to August 1964.  The 
available service personnel records indicate that during his 
first period of service his military occupational specialty 
was listed as a general supply specialist.  The veteran's 
military occupational specialty was listed as an air traffic 
controller for his second period of service.  

The service medical records for the veteran's first period of 
service from April 1958 to March 1961 indicate that at the 
time of the April 1958 enlistment examination, no defects 
were noted with respect to his ears, and his hearing was 
15/15 on whispered voice testing.  The January 1961 
separation examination report indicated that the veteran had 
no ear defects.  His hearing was 15/15 on whispered voice 
testing.  Additionally, an audiological evaluation that was 
conducted showed pure tone thresholds in the right ear of 5, 
0, -5, and -5 decibels at 500, 1000, 2000, and 4000 Hertz.  
Pure tone thresholds in the left ear were 10, 5, -5, and -5 
decibels at the same frequencies.  

The service medical records for the veteran's second period 
of service from August 1961 to August 1964 indicate that at 
the time of the August 1961 enlistment examination, no 
defects were noted with respect to his ears, and his hearing 
was 15/15 on whispered voice testing.  An August 1962 
examination report also noted no ear defects, and the 
veteran's hearing was 15/15 on whispered voice testing and 
15/15 on spoken voice testing.  An audiological evaluation, 
at that time, showed pure tone thresholds in the veteran's 
right ear of 10, 0, 5, and 15 decibels at 500, 1000, 2000, 
and 4000 Hertz.  Pure tone thresholds in the veteran's left 
ear were 5, 5, 0, and 10 decibels at the same frequencies.  
An August 1963 examination report indicated that there were 
no ear problems and noted that the veteran's hearing was 
15/15 on both whispered voice and spoken voice testing.  An 
audiological evaluation noted pure tone thresholds in the 
veteran's right ear of 5, 0, 0, 5, and 10 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz.  As to his left ear, pure 
tone thresholds were 0, 0, 10, 15, and 15 decibels at the 
same frequencies.  The June 1964 separation examination 
report indicated that the veteran had no ear defects.  An 
audiological evaluation showed pure tone thresholds in the 
veteran's right ear of 5, 5, 5, and 5 decibels at 500, 1000, 
2000, and 4000 Hertz.  Pure tone thresholds in the left ear 
were 0, -5, -5, and 0 decibels at the same frequencies.  

The veteran's service medical records for both his periods of 
service show normal hearing.  There is also no evidence of 
hearing loss within the year after service as required for a 
presumption of service connection.  

The first post-service clinical evidence of bilateral hearing 
loss is in February 2002, decades after the veteran's 
separation from service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

A February 2002 audiological evaluation report from H. A. 
Aquirre Alejo, M.D., showed treatment for bilateral hearing 
loss.  The hearing loss reported was indicative of a hearing 
loss disability in both ears under 38 C.F.R. § 3.385.  In a 
June 2002 statement, Dr. Aguirre Alejo noted that audiometric 
and impedianciometric studies were performed and showed a 
bilateral cochlear lesion involving high frequencies (2000, 
4000 and 8000 Hertz) and that speech discrimination tests and 
acoustic impedance tests were within normal ranges.  Dr. 
Aquirre Alejo stated that the type of sensorineural hearing 
loss presented by the veteran was compatible with a chronic 
acoustic trauma.  

An October 2003 VA audiological examination report noted that 
the veteran's claims file was reviewed.  The examiner 
described the veteran's medical history in detail including 
his service medical records.  The veteran reported that 
during service he was an artificer for four years and an air 
traffic controller for two years.  He stated that he did not 
use hearing protection during service and that he was exposed 
to firearms, machine guns, firing ranges, helicopters, 
aircraft engines, a flight line, and ship engines.  The 
veteran reported that he was stationed in the Philippines and 
in Virginia and that he expended old ammunition.  He stated 
that he noticed his ear problems after discharge in the mid-
1960s.  The veteran indicated that he had loud ringing in his 
right ear, that loud music would hurt his ears, and that he 
did not hear well.  It was noted that he had tinnitus.  

The diagnoses showed hearing loss in the veteran's right ear 
and left ear.  Such results were indicative of bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385.  The 
examiner commented that in her opinion, the veteran's 
subjective complaint of constant unilateral tinnitus was as 
likely as not related to his history of primarily military 
noise exposure.  The examiner also remarked that according to 
her review of the veteran's military records, he entered and 
exited military service with bilateral normal hearing 
sensitivity.  The examiner stated that the hearing loss that 
the veteran had presently occurred after discharge from 
military service and was not temporally associated with 
military noise exposure.  

The Board observes, as noted above, that the veteran 
currently has bilateral hearing loss that constitutes a 
disability as defined by 38 C.F.R. § 3.385.  The VA examiner 
indicated that the veteran's current bilateral hearing loss 
was not related to his service or military noise exposure.  A 
statement from Dr. Aquirre Alejo, noted above, specifically 
indicated that the veteran's sensorineural hearing loss is 
compatible with a chronic acoustic trauma, but did not 
specifically relate the veteran's hearing loss to his service 
or to acoustic trauma during the veteran's service.

Based on all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hearing loss.  The medical 
evidence of record does not show that the veteran's current 
bilateral hearing loss was incurred in or aggravated during; 
is proximately due to or the result of any disease or injury 
incurred in or aggravated during service; or manifested to a 
compensable degree during the applicable presumptive period.  
A VA examination resulted in an opinion that the veteran's 
hearing loss was not due to military noise exposure.  Because 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule cannot be applied in 
this case and service connection for hearing loss is denied.




Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice:  (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a March 2002 letter, 
a September 2002 statement of the case, a December 2003 
supplemental statement of the case, a January 2005 
supplemental statement of the case, a March 2005 letter, and 
at the April 2005 Board hearing, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for bilateral hearing loss.  The 
discussions in the rating decision, the statement of the 
case, and the supplemental statement of the case, have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, a 
VA examination was obtained, medical records were obtained, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
duty to notify and assist the veteran.  


ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


